MEMORANDUM **
Charles Harrison Barbee appeals pro se from the district court’s order denying his Rule 60(b) motion to vacate his criminal judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court did not abuse its discretion in denying Barbee’s motion for relief from judgment pursuant to Federal Rule of Civil Procedure 60(b). Rule 60 is an improper vehicle to challenge a criminal conviction. See Fed.R.Civ.P. 1. Moreover, Barbee’s motion was untimely. See Fed. R.Civ.P. 60(c)(1) (requiring that a Rule 60(b) motion be filed “within a reasonable time”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided bv 9th Cir. R. 36-3.